FILE COPY



        RE:   Case No.    15-0105                           DATE:     4/20/2015
        COA #:    12-14-00217-CV               TC#:    2013-0254-P-l
STYLE:BARBARA     GAIL    HARRIS
   v.   HAYDEN R.   MAYFIELD,       INDEPENDENT EXECUTOR OF THE
        ESTATE OF HAYDEN R.         MAYFIELD,          DECEASED,    AND
        TRUSTEE   UNDER    THE   WILL     OF    HAYDEN    R.   MAYFIELD
     Petitioner's motion for rehearing was this day
filed in the above styled and numbered case.



                           MS.   CATHY     S.    LUSK
                           CLERK,    TWELFTH COURT OF APPEALS                   ^
                           1517 WEST FRONT,             SUITE 354:,
                           TYLER,    TX        75702